t c memo united_states tax_court max burton enterprises inc petitioner v commissioner of internal revenue respondent docket no filed date james a jensen charles j ingber and joel p leonard for petitioner robert s scarbrough for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the tax_year ended date the issue for decision is whether deductions claimed by petitioner for salary and bonuses paid to its officers who were also shareholders exceeded reasonable_compensation unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner’s principal_place_of_business was in tacoma washington during the year in issue petitioner produced and sold stove-top grills stove-top burner covers and other kitchen accessories petitioner was incorporated in the state of washington on date by max burton max burton was the father of linda burton ms burton and alfred burton mr burton and the husband of evelyn burton ms burton was married to robert denovan denovan from date through date max burton served as president and treasurer and mr burton served as vice president and secretary of petitioner from date through his death on date max burton was president and treasurer ms burton was vice president and mr burton was secretary of petitioner from date through date ms burton was president denovan was vice president and mr burton was secretary and treasurer of petitioner immediately prior to max burton’s death the outstanding shares of petitioner were owned as follows owner shares owned william mueller max burton linda burton alfred burton robert denovan total big_number big_number big_number the shares of stock owned by william mueller were redeemed by petitioner for dollar_figure during the tax_year ended date as of date the outstanding shares of petitioner were owned as follows number of shares held percentage of shares held linda burton alfred burton evelyn burton robert denovan big_number big_number in date max burton was diagnosed with cancer he underwent chemotherapy and surgery during his illness petitioner’s business as described by ms burton pretty much ran itself attempts to sell the business had been unsuccessful and max burton was anxious to have the business continue max burton spoke to ms burton mr burton and denovan about continuing the business ms burton was initially reluctant but agreed only when max burton consented to her ideas about increasing the level and scope of business activity in date max burton and ms burton went to korea where the burner covers that were sold by petitioner were manufactured they observed a cooking concept known as bulgogi in which meat was cooked on a metal plate placed over hot charcoal as of date ms burton took over the affairs of petitioner by petitioner primarily through the efforts of ms burton had adapted the bulgogi cooking concept to american stove burners the burton stove top grill was first sold in the u s market in ms burton attended community college for years after high school after taking over petitioner’s business she attended continuing education classes in finance for small businesses computers advertising letter writing brochure writing and employee relations between and she worked with her father as he started the burner cover business but she was not paid for that work after completing her years of college she worked for alaska airlines for a year she then worked for the port of seattle police department for years but she left there in when she married denovan who was a sergeant with the port of seattle police department in ms burton was employed in petitioner’s business at that time ms burton made initial sales calls developed sales promotional material and developed an in-house system of tracking customers to increase sales because of declining business and differences with her father about business decisions ms burton left petitioner in and began to work for continental airlines ms burton worked at continental airlines until and remained as an employee on inactive status until while at continental airlines she was a customer service agent for about months and then was promoted to a supervisory position she very much enjoyed that job and particularly the valuable travel benefits available by reason of that employment after the death of max burton no employee of petitioner had executive responsibilities other than ms burton mr burton and denovan ms burton was responsible for the general management of petitioner she directly supervised the other two officers established company goals and philosophies and directed manufacturing quality control she was responsible for seeking overseas manufacturers and she personally negotiated manufacturing and shipping agreements with them many of the contracts that were negotiated by ms burton were with korean companies she traveled to foreign countries including korea taiwan and china in order to seek overseas manufacturers and to negotiate manufacturing and shipping agreements ms burton established and was personally involved in the operation of petitioner’s public relations division creating various advertising and sales-related literature and other promotional materials she designed the packaging material for petitioner’s products and promoted petitioner to various national and regional newspapers as petitioner’s spokespersons and goodwill ambassadors ms burton and denovan planned and personally participated in national trade shows to promote petitioner’s products since ms burton implemented a strategic change in petitioner’s marketing focus prior to her becoming president petitioner had sold its goods primarily to small giftware shops she eliminated petitioner’s catalog retail sales and concentrated on selling petitioner’s products on a wholesale basis to implement the change in marketing focus away from the small giftware shops to the large national department stores new sales representatives were required denovan replaced petitioner’s existing force of giftware sales representatives with houseware sales representatives denovan assembled a nationwide team of sales representatives managed through a network of sales organizations ms burton and denovan negotiated commission agreements with petitioner’s sales representatives and agreed to pay the sales representatives a commission of up to percent as a result of its change in marketing strategy petitioner secured national department stores including j c penney’s bloomingdale’s the bon marche dayton hudson marshal field’s and dillards as new customers for petitioner’s products when ms burton became president of petitioner petitioner had a dollar_figure line of credit with the bank of puget sound when the bank of puget sound refused to increase petitioner’s line of credit ms burton approached other banks seafirst bank agreed to provide petitioner with a dollar_figure line of credit from through ms burton and mr burton worked closely with robert drugge a vice president of seafirst bank to increase petitioner’s line of credit to finance petitioner’s expansion seafirst bank began providing letters of credit that were used by petitioner and issued to manufacturers of petitioner’s products on or about date seafirst bank increased petitioner’s line of credit to dollar_figure during the relevant periods ms burton mr burton and denovan signed personal guaranties to guaranty the repayment of lines of credit extended by the bank of puget sound and seafirst bank mr burton as secretary and treasurer of petitioner was responsible for all accounting functions of petitioner prepared financial plans and budgets prepared loan applications and was in charge of relations with seafirst bank mr burton studied accounting and computer operations at a community college beginning in mr burton designed installed and maintained the computer system of petitioner part of that system included a program that tracked customer responses to advertisements and a program used for the company’s accounting at all relevant times mr burton also worked for a company known as fiserv installing computer systems for banks as vice president of petitioner denovan developed and executed sales and marketing strategies and was responsible for organizing and managing petitioner’s national sales representatives he was responsible for hiring employees and was in charge of the shipping of petitioner’s products from suppliers to vendors during the calendar_year petitioner employed a total of employees at all relevant times denovan was employed full time by the port of seattle police department where he was responsible for training and scheduling special teams of police petitioner had gross_receipts and retained earnings for its tax years as follows gross_receipts retained earnings dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number on date bonus checks were issued by petitioner bonuses were paid to ms burton mr burton and denovan in the amounts of dollar_figure dollar_figure and dollar_figure respectively twenty percent of these amounts was withheld and paid to the internal_revenue_service as federal_income_tax the proceeds of the bonus checks were immediately returned to petitioner in exchange for promissory notes dated date the bonuses that were paid to petitioner’s employees during the calendar_year other than amounts paid to its officers were each less than dollar_figure the total compensation salary and bonus deducted by petitioner for its tax years was as follows linda burton dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure alfred burton big_number dollar_figure big_number big_number big_number big_number big_number robert denovan big_number big_number petitioner had a group medical and life_insurance plan for all of its employees including its officers the officers decided to take their compensation in the form of salary and bonuses and not to adopt a pension or other retirement_plan petitioner did not pay dividends respondent determined that the amount of compensation that was paid to the above individuals was unreasonable the salaries that were claimed were allowed as reasonable_compensation but bonuses were reduced as follows ms burton’s salary bonus allowed total allowed dollar_figure big_number dollar_figure mr burton’s salary bonus allowed total allowed denovan’s salary bonus allowed total allowed opinion dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure sec_162 allows as a deduction a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_1_162-9 income_tax regs provides that bonuses paid to employees are deductible when such payments are made in good_faith and as additional compensation_for the services actually rendered by the employees provided that such payments when added to the stipulated salaries do not exceed a reasonable_compensation for the services rendered whether an expense that is claimed pursuant to sec_162 is reasonable_compensation for services rendered is a question of fact that must be decided on the basis of the particular facts and circumstances 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir the burden is on petitioner to show that it is entitled to a compensation deduction larger than that allowed by respondent 819_f2d_1315 5th cir affg tcmemo_1985_267 under certain circumstances prior services may be compensated in a later year 281_us_115 59_tc_231 affd in part and revd in part 536_f2d_289 9th cir however in such instances the taxpayer must establish that there was not sufficient compensation in the prior periods and that in fact the current year’s compensation was to compensate for that underpayment 95_tc_525 affd on another ground 965_f2d_1038 11th cir the cases contain a lengthy list of factors that are relevant in the determination of reasonableness including the employee’s qualifications the nature extent and scope of the employee’s work the size and complexities of the business a comparison of salaries paid with gross_income and net_income the prevailing general economic conditions a comparison of salaries with distributions to stockholders the prevailing rates of compensation_for comparable positions in comparable concerns the salary policy of the taxpayer as to all employees and the amount of compensation paid to the particular employee in previous years 178_f2d_115 6th cir affg a memorandum opinion of this court see also 166_f2d_221 5th cir in 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 the court_of_appeals for the ninth circuit divided the factors into five broad categories to wit the employee’s role in the company comparison of the employee’s salaries with those paid_by similar companies for similar services the character and condition of the company including the complexities of the business and general economic conditions factors indicating a conflict of interest such as the employee’s shareholder status and internal consistency in a company’s treatment of payments to employees no single factor is determinative 399_f2d_603 9th cir affg tcmemo_1967_7 73_tc_1142 when the case involves a closely_held_corporation with the controlling shareholders setting their own level of compensation as employees the reasonableness of the compensation is subject_to close scrutiny owensby kritikos inc v commissioner supra elliotts inc v commissioner supra pincite respondent relies on 6_tc_999 and contends that the bonuses in question were not paid during petitioner’s tax_year respondent argues that the payments by checks dated date and immediate loans back to petitioner lacked economic_substance and were entered into solely for tax-avoidance purposes respondent acknowledges that because this argument was not set forth in the statutory notice respondent bears the burden_of_proof on this issue we are not persuaded that the evidence in the record supports the conclusion that bonuses were not actually paid during the tax_year in issue respondent has not proven that this case is comparable to maggio bros co v commissioner supra pincite where the stockholders had no intention of receiving the proceeds of the bonus checks as salary payments in the respective taxable years id we do however consider the facts concerning those transactions as part of our analysis of whether the compensation deducted by petitioner was reasonable a second area of dispute between the parties is whether the bonuses that were paid for the fiscal_year ended in were intended to compensate the recipients of those bonuses for undercompensation in earlier years ms burton mr burton and denovan each testified credibly that they accepted minimal compensation in the early developmental years in anticipation that their efforts would be rewarded in later years we are persuaded that the bonuses that were paid in date were intended in part to compensate for undercompensation in earlier years petitioner must also prove that its executive employees were in fact undercompensated in earlier years respondent argues that the executives were not undercompensated in earlier years based on limited sales and low or negative return on equity in the earlier years each party presented expert testimony in support of its positions on appropriate compensation levels we are not bound by the opinion of any expert when the opinion is contrary to our own judgment 92_tc_525 affd 933_f2d_1084 2d cir we may embrace or reject expert testimony whichever in our judgment is most appropriate 304_us_282 thus we are not restricted to choosing the opinion of one expert over another but may extract relevant findings from each in drawing on our own conclusions 92_tc_312 here the experts’ usefulness is primarily in the data that they collected and analyzed rather than in their ultimately subjective evaluations of petitioner’s officers respondent’s expert e james brennan iii brennan determined maximum and highest average annual total compensation levels for each position he acknowledged that in comparison to other officers in similar businesses petitioner’s officers were undercompensated he concluded that ms burton was entitled to a high level of compensation and that during fiscal years and ms burton was paid approximately dollar_figure below the average total compensation amounts paid to chief executive officers of bonus-paying companies of similar size brennan then attempted to justify the undercompensation by referring to ms burton’s limited relevant experience and lack of formal credentials he opined if petitioner’s top financial and sales executives who worked only part-time were similarly credited with half the highest average rates for experienced full-time executives in same-size enterprises that would create approximately dollar_figurek in undercompensation in fy88 and approximately dollar_figurek in fy89 such amounts are more than made up by granting them the highest averages in fy90 when they were still part-time executives with minimal objective credentials we agree that the executives’ limited experience and lack of formal credentials could be factors to be taken into account there is however no evidence in the record of the experience or credentials of those persons earning the salaries that the experts used for comparison and petitioner’s business is not of the character requiring formal education thus perceived deficiencies in formal training of the employees should not be used as a direct offset from compensation determined by the use of comparables petitioner’s expert tracy a bean bean of arthur andersen llp did not address the limited experience and credentials of the executives nor did she consider the lack of complexity of the business operations of petitioner she added dollar_figure for long-term incentives and dollar_figure for retirement benefits to the cash compensation averages of the comparable companies we believe that these additions are unwarranted without proof that petitioner’s employees could command such incentives in a business controlled by outside investors see elliotts inc v commissioner f 2d pincite bean did not determine reasonable salaries for each of the executives separately using comparisons at the 75th percentile she concluded that petitioner could have paid compensation to its executive team for to in the amount of dollar_figure we are not persuaded that the amounts should be aggregated in this manner rather compensation to each officer should be separately evaluated bean’s team approach inappropriately treats all three executives as performing above average services upon consideration of all of the data in the experts’ reports the stipulated facts and the testimony of petitioner’s officers concerning the roles that they performed in petitioner’s business we conclude that ms burton’s contributions were extraordinary but that those of mr burton and denovan were not thus ms burton’s compensation should take into account brennan’s highest maximum dollar_figure and bean’ sec_90th percentile dollar_figure compensation to chief executive officers and add undercompensation acknowledged by brennan for years in addition to her role as chief_executive_officer ms burton shared with denovan many duties of a sales executive and is entitled to a supplement for that role see elliotts inc v commissioner supra pincite mr burton’s compensation should take into account brennan’s highest average dollar_figure and bean’s median dollar_figure for chief financial officers as well as the undercompensation acknowledged by brennan for years denovan’s compensation should take into account brennan’s highest average dollar_figure and bean’s median dollar_figure for top sales executives and undercompensation acknowledged by brennan for years petitioner has not persuaded us that the undercompensation levels exceeded those acknowledged by brennan and thus has failed to meet its burden of proving greater entitlements using our best judgment on the entire record we conclude that for the fiscal_year ended date reasonable_compensation including compensation_for earlier years is dollar_figure for ms burton and dollar_figure for mr burton the amount determined in the same manner for denovan would exceed the amount_paid to him during that year and petitioner’s deduction is limited to the amount actually paid to take account of these conclusions decision will be entered under rule
